Citation Nr: 1217541	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia with synovitis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia with synovitis of the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran	


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980 and from December 1980 to September 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

In October 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing has been associated with the record.

In December 2010, the Board remanded the case to the RO for additional development, to include ensuring that all due process requirements were met, obtaining copies of treatment records and affording the Veteran a new VA examination to determine the nature and severity of his service-connected knee disabilities.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an increased evaluation in excess of 10 percent for the service-connected chondromalacia with synovitis of the right knee is being remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The service-connected left knee disability is not shown to have been productive of limitation of flexion to 30 degrees; there is no evidence of limitation of extension to 15 degrees, or recurrent instability or subluxation.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5256-5263 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000);Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in December 2005, which informed the Veteran of all required elements for service connection.  Correspondence dated in May 2009 notified the Veteran of how VA determines disability ratings.  As the claim is being denied, notice pursuant to the Dingess decision is rendered moot.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment records.  Additionally, the Veteran was provided with VA joints examinations in August 2006, June 2008, and December 2010. 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  

Essentially, all evidence available to VA that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran is seeking an increased rating for his service-connected left knee chondromalacia with synovitis.  The Board finds that the Veteran's left knee symptomatology has remained consistent throughout the period of the appeal, and an evaluation in excess of 10 percent rating is not warranted. 

The service-connected left knee disability is rated under Diagnostic Code 5257.  Although chondromalacia does not have its own evaluation criteria assigned in VA regulations, the RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5257 (other impairment of the knee).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent evaluation is assigned where there is evidence of slight recurrent subluxation or lateral instability.  A 20 percent evaluation is appropriate where there is evidence of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe recurrent subluxation or lateral instability.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, concerning limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, evaluating limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2010).

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. Id.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).


Factual Background

The May 2005 VA X-ray studies were noted to show a normal left knee.  The visualized bony structures were unremarkable, the joint spaces were well maintained, and there was no soft tissue swelling.

During an August 2006 VA joints examination, the Veteran reported having bilateral knee pain that had increased in the previous two to four months.  He rated his pain as 2 out of 10 in severity at rest and increased to 7 out of 10 after walking.  He reported that the use of a knee brace reduced his discomfort while walking.  He denied any interference with normal daily activities secondary to his knee pain, but reported having decreased stressful recreational activities.  He also reported that he changed occupations, in part, due to his knee pain.  

On examination, the Veteran was noted to wear an elastic brace on his left knee.  There was no swelling, redness or tenderness of the left knee.  With initial flexion, the Veteran complained of having pain in his knee.  The examination was not completed due to the Veteran's reports of pain that he rated as 7 out of 10 in severity.  The examiner noted that "[t]here seemed to be a somewhat exaggeration of pain with the examination of the knees."

An August 2006 VA X-ray study was noted to reveal a radiographically normal left knee.  The knee was normal in appearance and alignment of the bony structures and joints.  

During a June 2008 VA joints examination, the Veteran complained of a constant, dull, aching, occasional sharp pain in both knees.  He indicated that his left knee was stiff with occasional swelling and redness and reported weakness in the joint.  He denied any locking of the knee joint.  He rated the constant dull to sharp pain as 4 out of 10 in severity.  He added that non-steroidal anti-inflammatory drugs reduced his pain to 3 out of 10 in severity.  He acknowledged flare-ups a few times per week that lasted approximately 4 hours.  The knee pain increased to 8 out of 10 during flare-ups.  He occasionally used a cane, but he denied the use of knee braces or corrective shoes.  He denied having any episodes of dislocation or recurrent subluxation.  He had no constitutional symptoms reflective on inflammatory arthritis.  

The Veteran was noted to be independent in his activities of daily living.  He was employed in a county juvenile court system as a counselor for juvenile offenders.  He had lost one day of work due to knee pain in the past year.  He noted that his knee pain increased if he walked for more than five minutes or stood in one position for more than ten minutes.  He acknowledged being sedentary outside of his occupational duties.  He used to enjoy playing basketball and going for leisurely walks, but he watched television, read, or visited with people after work.  He also decreased the amount of golf that he played.

On examination, the Veteran range of motion measurements for the left knee included forward flexion from 0 to 140 degrees both active and passive with pain at 140 degrees.  Following repeated movement against resistance, his left knee flexion was from 0 to 130 degrees both active and passive.  When measured 30 minutes later, left knee flexion was from 0 to 120 degrees active and 0 to 130 degrees passive.  Extension was a full to 0 degrees, bilaterally.  The left knee was stable with no anterior or posterior, medial or lateral laxity.  An X-ray studies of the left knee revealed mild osteoarthritis. 

A May 2010 magnetic resonance image (MRI) of the left knee showed no evidence of a meniscal tear.  

During a September 2010 VA orthopedic surgery consultation, the Veteran denied having popping, catching, clicking or giving way of his left knee, but acknowledged having occasional mild swelling.  His left knee pain had been present for one year.  The range of motion of the left knee was noted to be from 0 to 115 degrees.  

During an October 2010 videoconference hearing, the Veteran testified that he had constant pain, which he rated as a 6 or 7 out of 10 in severity.  He reported having decreased mobility due to his bilateral knee pain.  He reported being unable to run and having difficulty in walking and worried about his knee giving out when he went fishing.  

A December 2010 VA joints examination recorded the Veteran's complaints of constant, dull aching left knee pain that he rated as 3 to 4 out of 10 in severity.  He denied any weakness, deformity, locking, effusion, episodes of dislocation or subluxation, or drainage of the left knee.  He acknowledged having stiffness, instability or giving way, lack of endurance, swelling, redness, and heat in his left knee.  

The Veteran reported having flare-ups of increased pain in the left knee rated as 8 out of 10 in severity.  The flares occurred 3 to 4 times per week and lasted 10 minutes to a few hours and were precipitated by standing for 10 to 15 minutes or sitting or driving for an hour and a half.  The flares were alleviated by taking over-the-counter aspirin.  

During a flare-up or following repetitive use, the Veteran reported being additionally limited by pain, but not by weakened movement, excess fatigability, endurance, incoordination or functional loss.  He used a cane a few times per week, but denied using the cane at work.  The examiner noted there was no history of inflammatory arthritis or constitutional symptoms.  

On examination, there was no objective evidence e of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The Veteran's gait was unremarkable, and there was no functional limitation on standing or walking.  There were no callosities, breakdown, or abnormal shoe wear pattern that indicated abnormal weight bearing.  There was no ankylosis.  

There was no objective evidence of pain in the left knee with range of motion testing.  Three repetitions of range of motion were conducted with identical results.  Left knee flexion was performed from 0 to 120 degrees actively with pain at 120 degrees.  The passive range of motion was from 0 to 130 degrees with pain.  Extension of the left knee was full.  

The examiner opined that the Veteran's knee disability interfered with his occupational functioning and daily activities because his right knee bothered him after standing at work and caused him to find a chair and sit.  He reported being able to walk for 1/4 mile and stand for 20 to 25 minutes.  

The examining physician provided a "medical opinion that the [V]eteran [was] able to secure and maintain gainful employment in any capacity requiring sedentary and light physical employment, but not heavy physical employment and could work in his chosen field as a corrections officer when considering his service-connected condition of bilateral chondromalacia patella with synovitis."


Analysis

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's left knee disability more closely approximates the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  

A higher rating is not warranted under any Diagnostic Code applicable for rating knee disorders, or any combination thereof. 38 C.F.R. § 4.7. 

The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5257.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under Diagnostic Code 5257, evaluations are assigned for evidence of recurrent subluxation or lateral instability.  Significantly, during the VA joints examinations, the Veteran denied having any episodes of dislocation or recurrent subluxation, giving way, or weakness of his left knee.

As the record does not indicate that the Veteran has had dislocated cartilage or undergone a removal of the cartilage in his left knee, Diagnostic Codes 5258 and 5259 are not for application in this case.  

As there is no competent and credible evidence suggesting right or left knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain or following repeated use, the provisions of Diagnostic Code 5256 are not applicable to the service-connected disability in this case.

The evidence of record also does not indicate that the Veteran has tibia and fibula impairment; therefore, Diagnostic Code 5262 does not apply.  The evidence of record does not suggest that the Veteran's symptomatology includes genu recurvatum, so as to warrant application of Diagnostic Code 5263.  

In rating the left knee disability, the Board notes that there is radiographic evidence of mild osteoarthritis of the left knee.  See June 2008 VA X-ray study.  However, under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic code to the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Here, the criteria for rating extension and flexion of the knee are found in Diagnostic Codes 5260 and 5261.  

During the June 2008 VA examination, left knee forward flexion measured as being from 0 to 140 degrees and extension was described as "full" to 0 degrees.  During the September 2010 VA orthopedic surgery consultation, the identified range of motion was measured from 0 to 115 degrees.  

Most recently, during the December 2010 VA examination, the Veteran was noted to have active flexion from 0 to 120 degrees, passive flexion from 0 to 130 degrees, and full extension of the left knee.

Diagnostic Code 5260 provides for a 20 percent evaluation when there is limitation of knee flexion to 30 degrees, which is far exceeded by the demonstrated 115 to 140 degrees of flexion recorded throughout the period of the appeal.  Therefore, a higher rating under this code is not assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Also, Diagnostic Code 5261 contemplates a 10 percent evaluation with a limitation of knee extension to 10 degrees.  Once again, an increased rating based on limitation of extension is not assignable in this case extension of the knee joint is noted to full.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The RO in this case assigned a 10 percent rating to the service-connected left knee disability based on findings of some functional impairment due to pain.  

However, on this record, the Board finds that the currently assigned 10 percent rating adequately compensates the Veteran for the demonstrated functional impairment due to pain resulting from left knee pathology identified in the record as being manifested by no worse than mild osteoarthritic or degenerative changes.  

Moreover, the level of overall functional impairment due to pain on examination is not shown to come close to that required for a rating of 20 percent rating.  (i.e., flexion limited to 30 degrees or extension limited to 10 degrees).  

To the extent that the Veteran reports having episodes of increased knee pain due to use, these lay assertions alone are not sufficient to support the assignment of an increased rating in this case.    

Accordingly, the Board concludes that an increased rating in excess of 10 percent for the service-connected left knee disability is not warranted.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  


Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left knee disability.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail, the symptomatology of the Veteran's disability are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, consideration of the second and third questions posed by Thun is rendered moot.  

Therefore, referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased evaluation in excess of 10 percent for the service-connected left knee disability is denied.


REMAND

Based on a careful review of the record, the Board finds that additional evidentiary development is required in this case.

A May 2010 MRI of the right knee revealed a "signal within the posterior horn medial meniscus" which the interpreter opined "likely reflected a tear."  

In a subsequent September 2010 VA orthopedic surgery consultation note, the examining physician diagnosed a right knee meniscal tear and opined that the Veteran was a good candidate for a right knee arthroscopy with medial meniscectomy.  

During the October 2010 videoconference hearing, the Veteran testified that he was scheduled for arthroscopic surgery in January 2011.

A review of the record does not reflect that all efforts have been made to obtain corresponding medical records for a January 2011 right knee arthroscopy with medial meniscectomy.  Ongoing VA outpatient treatment records should also be obtained upon remand. 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all VA and non-VA health care providers who have treated him for his right knee disability since 2010.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.   Specifically, the RO should obtain all VA treatment records referable to the recent right knee arthroscopy.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. 

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

The Veteran also should be notified that he may submit medical evidence or treatment record in support of his claims directly to VA.

3.  After completing all indicated development, the RO then should schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of the service-connected right knee disability.

The claims folder should be made available to the examiner for review.  Any indicated testing should be performed in this regard, to specifically include range of motion testing and X-ray studies to identify any degenerative changes.  

The examiner is asked to describe the range of motion of the right knee in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use.  

Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability that is slight, moderate, or severe.   

4.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


